Citation Nr: 0104764	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-22 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
eye disorder and, if so, whether all of the evidence both old 
and new warrants entitlement to service connection.

2.  Whether a June 17, 1954, rating decision denying 
entitlement to service connection for an eye disorder 
involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes a determination is required as to whether new 
and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  
Therefore, the Board has listed the issue as to entitlement 
to service connection for an eye disorder as whether new and 
material evidence has been submitted to reopen the claim.


FINDINGS OF FACT

1.  In June 1954 the RO denied entitlement to service 
connection for an eye disorder; the veteran did not appeal.

2.  The evidence submitted since the June 1954 rating 
decision includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  Persuasive medical evidence demonstrates the veteran's 
bilateral blindness is the result of glaucoma incurred during 
active service.

4.  The June 17, 1954, rating decision was a reasonable 
exercise of rating judgment based on the evidence then of 
record.


CONCLUSIONS OF LAW

1.  The June 1954 rating decision that denied entitlement to 
service connection for an eye disorder is final. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

2.  Evidence submitted since the June 1954 rating decision in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for an eye disorder is new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

3.  The veteran's bilateral blindness is the result of 
glaucoma incurred during active service.  38 U.S.C.A. 
§§ 1110, 1111 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000). 

4.  The June 17, 1954, rating decision was not clearly and 
unmistakably erroneous. 38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
Evidence of Record Prior to June 1954

Service medical records include October 1942 enlistment 
examination findings of right eye visual acuity of 20/400, 
corrected to 20/40, and left eye visual acuity of 20/400, 
corrected to 20/40.  It was noted the veteran was qualified 
for limited service only due to insufficient vision as a 
result of bilateral aphakia.  

A December 1944 report noted the veteran had undergone 
needling of juvenile cataracts and iridectomy prior to 
service and that he complained his eyes ached and burned 
after close work.  The examiner noted corrected visual acuity 
of 20/40 and 20/30.  Tonometer tension readings of right 33 
and left 20 were provided without diagnosis or additional 
comment.  

A May 1945 report noted the veteran had undergone bilateral 
cataract operations in 1935.  The examiner noted findings of 
right eye visual acuity of 20/400, corrected to 20/70, and 
left eye visual acuity of 20/400, corrected to 20/40.  The 
veteran's December 1945 discharge examination revealed no eye 
abnormalities.  Uncorrected visual acuity findings of 20/200, 
right eye, and 20/200, left eye, were reported.  

VA hospital records dated in June 1954 noted the veteran had 
a history of 6 cataract needling operations when he was 
approximately 13 years old and that he reported good vision 
until approximately 6 years prior to the examination when he 
began to notice halos around light.  He reported that his 
ophthalmologist had provided a diagnosis of glaucoma in 1950.  
The VA examiner noted present diagnoses of bilateral iritis, 
chronic bilateral glaucoma secondary to iritis, and bilateral 
surgical aphakia without additional opinions as to etiology.

In a June 17, 1954, rating decision the RO denied entitlement 
to service connection for an eye disorder.  The determination 
specifically found the veteran's bilateral iritis, chronic 
glaucoma, and bilateral aphakia were not incurred in or 
aggravated by active service.  The veteran was notified by 
correspondence dated June 21, 1954, in essence, that his 
present eye disorders were not shown to have been incurred in 
or aggravated by active service and that his enlistment 
examination had revealed defective vision prior to service.


Evidence Added to the Record After June 1954

VA aid and attendance examination in May 1987 included a 
diagnosis of bilateral ischemic eyes without opinion as to 
etiology.  It was noted the veteran complained of bilateral 
blindness.

A September 1987 VA examination included diagnoses of 
bilateral blindness and history of glaucoma without opinion 
as to etiology.  It was noted the veteran reported a history 
of left eye glaucoma in the 1950's and left eye blindness in 
1953.  

In April 1988 the veteran requested entitlement to service 
connection for vision loss and stated that his glaucoma had 
its onset during active service.  He claimed he had been seen 
by an ophthalmologist in service because he was experiencing 
halo effect and noted that he had been provided a diagnosis 
of glaucoma shortly after service.  

In February 1998 the veteran requested his claim for 
entitlement to service connection for an eye disorder be 
reopened and contended that the 1954 rating decision involved 
CUE.  The veteran's representative noted that a review of 
service medical records revealed a diagnosis of uveitis had 
been provided on November 30, 1943.  It was further noted 
that the diagnosis of uveitis was essentially the same as the 
diagnosis of iritis provided by the VA examiner in 1954.  
Copies of medical literature in support of the claim were 
provided, including excerpts from Dorland's Illustrated 
Medical Dictionary, 26th Ed. (1985).  The representative 
claimed the service medical records demonstrated the onset of 
eye disease during active service and a worsening of vision 
at the time of discharge.  

In April 1998 the veteran submitted a copy of a statement 
from Dr. R.J.Z. indicating that based upon a review of 
ophthalmology records provided by the veteran that uveitis 
developed during active service.  It was also noted that a 
December 1944 report noting right eye pressure of 33 and left 
eye pressure of 20 indicated he had glaucoma during service.  

In November 1998 the veteran submitted copies of VA 
outpatient treatment reports dated in February and July 1997 
which included diagnoses of no light perception, bilaterally, 
due to bilateral ambiopia and left eye end-stage glaucoma.  
It was noted that the veteran had congenital cataracts 
removed at approximately age 8 and had glaucoma since the 
1950's.

A January 1999 VA medical opinion based upon a review of the 
evidence of record noted that pressure readings taken during 
active service were indicative of glaucoma but that as 
glaucoma was a slow process it was as likely as not that it 
existed in 1942 or even earlier.  The examiner stated that 
without intra-ocular pressure readings or slit lamp 
microscopy in 1942 it could not be definitely determined if 
the veteran's glaucoma or iritis pre-existed service but that 
it was as likely as not that the disorders existed prior to 
service.

In his July 1999 notice of disagreement the veteran stated 
the medical evidence of record demonstrated glaucoma and 
iritis were manifest during active service and contended that 
the 1954 rating decision involved CUE because the service 
medical records available at the time of that decision 
indicated glaucoma and iritis existed during active service.  

In his September 1999 substantive appeal the veteran claimed 
the medical evidence demonstrated his glaucoma was manifest 
during active service and that the January 1999 VA medical 
opinion stating that it was as likely as not that the 
disorder existed prior to service did not provide the clear 
and unmistakable evidence needed to rebut the presumption of 
soundness.  It was further noted that the symptoms of 
glaucoma were clearly noted in the service medical records 
and that the disorder should have been recognized by a 
reasonable person reviewing the record in 1954.  

New and Material Evidence Claim

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993). 

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

Recently, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the requirement of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
provides that specific VA action is required to assist in 
developing a claim; however, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

In this case, on June 17, 1954, the RO denied entitlement to 
service connection for an eye disorder, specifically noted as 
bilateral aphakia, chronic glaucoma, and bilateral iritis.  
The veteran was notified by correspondence dated June 24, 
1954, but did not appeal; therefore, the rating decision is 
final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (2000).

The Board notes that the June 1954 rating decision was based 
upon the RO's determination that the veteran's pre-existing 
bilateral aphakia was not aggravated during active service 
and that the evidence did not demonstrate chronic glaucoma or 
bilateral iritis were onset during active service.  The 
evidence added to the claims file since that decision 
includes medical evidence indicating the veteran's present 
bilateral blindness was due to glaucoma onset during active 
service.  

The Board finds the information provided in support of the 
application to reopen the claim for service connection 
includes new evidence which bears directly and substantially 
upon the specific matter under consideration and that "new 
and material" evidence has been submitted.  See 38 C.F.R. 
§ 3.156(a).  Therefore, the claim must be reopened.

The Board notes that sufficient medical evidence for an 
adequate determination of the issue of entitlement to service 
connection is of record.
 

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000). 

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (2000).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the persuasive medical evidence demonstrates 
the veteran's present bilateral blindness is the result of 
glaucoma first manifest during active service.  The 
March 1998 private medical opinion of Dr. R.J.Z. and the 
January 1999 VA medical opinion are in agreement that 
tonometer tension readings during active service demonstrate 
that glaucoma was manifest at that time. The opinion by the 
VA physician was equivocal as to whether the veteran's 
glaucoma had its onset prior to or after service entrance.  
The Board finds the veteran's enlistment examination noted 
only defective vision due to bilateral aphakia and that no 
clear and unmistakable evidence has been provided to rebut 
the presumption of soundness as to other eye disorders, such 
as glaucoma.  Therefore, resolving the benefit of the doubt 
in the veteran's favor, the Board finds that the veteran's 
bilateral blindness is the result of glaucoma incurred during 
active service and that entitlement to service connection is 
warranted. 38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 
3.304


Clear and Unmistakable Error Claim

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2000).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established a three-
part test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and, (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) en banc).  A finding of CUE 
requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

Based upon the evidence and law extant at the time of the 
June 17, 1954, rating decision, the Board finds the denial of 
entitlement to service connection for an eye disorder was not 
clearly and unmistakably erroneous.  Although the veteran's 
service medical records include a report noting tonometer 
tension readings of right 33 and left 20 which recent medical 
opinion stated was indicative of glaucoma, the Board finds it 
is not undebatable that this evidence demonstrates the onset 
of glaucoma during active service.  See Akins, 1 Vet. App. at 
231.  The Court has held that CUE requires more than simple 
disagreement as to how the available evidence at the time of 
the previous decision was evaluated or interpreted.  See 
Damrel, 6 Vet. App. at 246. The opinions provided by the 
private physician and the VA physican, which provided the 
basis for award of service connection discussed above, were 
added to the record in 1998 and 1999, and thus were not 
available for review in 1954.

The Board also notes the veteran's representative stated 
service medical records included a November 30, 1943, report 
which provided a diagnosis of uveitis; however, a review of 
the service medical evidence of record includes only one 
report dated November 30, 1943, and that report indicates 
hospital admission for naso-pharyngitis not uveitis.  As 
there is no undebatable evidence that the veteran's bilateral 
aphakia was aggravated during active service or that chronic 
glaucoma or bilateral iritis were onset or aggravated during 
active service, the Board must conclude that the June 17, 
1954, rating decision was not clearly and unmistakably 
erroneous.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for an eye 
disorder, the claim is reopened.

Entitlement to service connection for bilateral blindness as 
a result of glaucoma onset during active service is granted.

The June 17, 1954, rating decision was not clearly and 
unmistakably erroneous; the appeal as to this matter is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

